Citation Nr: 0837306	
Decision Date: 10/29/08    Archive Date: 11/05/08

DOCKET NO.  06-07 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to service connection for a right knee 
disorder, diagnosed as right lateral meniscus tear with 
osteochondral of medial femoral condyle.

2.	Entitlement to service connection for a digestive 
disorder, claimed as secondary to pain medication 
prescribed for the right knee disorder.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1970 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for a right knee disorder and a 
digestive disorder, claimed as secondary to pain medication 
taken for the right knee malady.  The RO issued a notice of 
the decision in June 2004, and the veteran timely filed a 
Notice of Disagreement (NOD) in July 2004.  Subsequently, in 
February 2006 the RO provided a Statement of the Case (SOC), 
and thereafter, in March 2006, the veteran timely filed a 
substantive appeal.

The veteran requested a Travel Board hearing on these 
matters, which was held in March 2008 where the veteran and 
her husband presented as witnesses before the undersigned 
acting veterans law judge.  A transcript of the hearing is of 
record.  On appeal, the Board remanded the case in May 2008 
for additional development, to include affording the veteran 
a VA examination to determine the likely etiology of her 
right knee disorder.  The Appeals Management Center (AMC)/RO 
issued a Supplemental Statement of the Case (SSOC) in August 
2008.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  See 38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of her claim and has notified her of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran currently has a right knee disorder, but her 
service medical records are negative any complaints of, 
treatment for or diagnosis of a right knee disorder; the 
only medical opinion of record weighs against a causal 
nexus between the veteran's current right knee disorder 
and her period of active service.

3.	The veteran is not service connected for any disability.


CONCLUSIONS OF LAW

1.	Service connection for a right knee disorder, diagnosed as 
right lateral meniscus tear with osteochondral of medial 
femoral condyle, is not warranted.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).   

2.	Service connection for a digestive disorder, claimed as 
secondary to pain medication prescribed for the right knee 
disorder, is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.310 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

With respect to the veteran's claim for service connection 
for a digestive disorder, as secondary to medications 
prescribed for a right knee disorder, because the Board, 
below, had denied service connection for the right knee 
disorder, service connection for the digestive malady on a 
secondary basis is precluded as a matter of law.  As no 
reasonable possibility exists that VCAA notice as to 
secondary service connection would aid in substantiating this 
claim, any deficiencies of such notice or assistance are 
moot.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim); see 38 U.S.C.A. § 
5103A.

As for the VCAA duties as it relates to the veteran's service 
connection claim for a right knee disorder, the Board 
addresses this issue below. 

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the March 
2004, March 2006 and June 2008 letters sent to the veteran by 
the RO adequately apprised her of the information and 
evidence needed to substantiate the claim, and of the 
information it failed to provide in a timely fashion, any 
presumed prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The March 2004, March 2006 and June 2008 letters from the RO 
satisfy these mandates.  The March 2004 letter informed the 
veteran about the type of evidence needed to support her 
service connection claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, she 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for her if the RO determined such to be 
necessary to make a decision on the claim.  The March 2006 
and June 2008 letters additionally apprised the veteran of 
the type of evidence necessary to establish a rating or 
effective date for the rating in accordance with Dingess.  
The Board thus finds that the veteran received notice of the 
evidence needed to substantiate her claim, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide all of such notice to the veteran prior to 
the June 2004 RO decision that is the subject of this appeal 
in its March 2006 and June 2008 letters.  Where such a timing 
error occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice to the 
veteran as a result of the defect in timing has been 
rebutted.  Specifically, the RO cured this defect by 
providing this VCAA notice together with readjudication of 
the claim, as demonstrated by the August 2008 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a July 2008 VA examination, which was thorough in 
nature and adequate for the purposes of deciding this claim.  
The Board finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Some diseases that become manifest after service "will be 
considered to have been incurred in or aggravated by service 
. . . even though there is no evidence of such disease during 
the period of service," as long as these diseases become 
manifest to a compensable degree within the applicable 
regulatory time periods.  38 C.F.R. § 3.307(a); see 38 C.F.R. 
§ 3.309.  With respect to chronic diseases, such a disease 
"must have become manifest to a degree of 10 percent or more 
within 1 year . . . from the date of separation from service. 
. . ."  38 C.F.R. § 3.307(a)(3).  Only those diseases 
enumerated in 38 C.F.R. § 3.309(a) qualify as "chronic" for 
the purposes of the regulation, and those include arthritis, 
among others.  38 C.F.R. §§ 3.307(a), 3.309(a).  
Additionally, the veteran must have served 90 days or more 
during a war period or after December 31, 1946.  38 C.F.R. § 
3.307(a)(1).

b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's June 1970 Report of Medical Examination for 
Enlistment contains a normal clinical assessment of all 
systems, to include the lower extremities.  In her companion 
Report of Medical History, the veteran conveyed that she was 
in good health.

As reflected in an August 1970 Chronological Record of 
Medical Care, the veteran presented for medical treatment 
after she fell on rocks, hitting the left knee.  The examiner 
prescribed her some medication, gave her an ace bandage and 
directed her not to march for three days.  

As disclosed in the veteran's May 1971 Report of Medical 
Examination for Separation, she had a normal clinical 
evaluation of all systems, to include the lower extremities.  
In her accompanying Report of Medical History, the veteran 
again indicated that she was in good health and further made 
no mention of any knee trouble.  

A March 1998 private medical note by Dr. M.R. indicates that 
the veteran reported having injured her right knee 20 years 
before while in the military when she became stuck in a hole.  
The veteran stated that she had felt pain in the right knee 
ever since that time, and that the pain had worsened.  After 
performing a physical examination, the clinician diagnosed 
her with a medial meniscus tear of the right knee.  

May 1998 and August 1999 private medical records reflect that 
the veteran continued to complain of having right knee pain.  
An August 1999 radiology report noted a normal study of right 
knee, without fracture, dislocation, changes of arthritis, 
joint effusion or soft tissue calcifications.  An MRI of this 
knee also conducted in August 1999 similarly revealed 
essentially normal results, with minimal joint effusion, no 
evidence of torn cartilage, menisci, cruciate ligaments or 
collateral ligaments detected.    

A February 2001 progress note by Dr. C.A.S. indicates that 
the veteran had pain in the joints.  She reported that she 
had pain in the knees and hands, and had been in a few car 
accidents.  At this time the veteran appeared to be morbidly 
obese.  A physical examination of the veteran's knees 
revealed full range of motion, without redness, heat or 
effusion.  The right knee seemed tender to movement, but 
movement was still full.  Based on these data, the physician 
diagnosed the veteran with probable osteoarthritis of the 
knees as well as the hands.  

A February 2001 private X-ray report by Dr. W.L.H. conveys 
that there was no evidence of a fracture or dislocation of 
the bones of the bilateral knees, and no significant bone or 
joint abnormalities seen otherwise.  

December 2002 private medical records document the veteran's 
account that she had knee pain for 15 years.  An X-ray at 
this time revealed that she had a normal right knee, and the 
veteran also had a normal gait.  She was diagnosed with 
possible osteoarthritis of the knees or polyarthralgias.   

A February 2003 VA medical record notes that the veteran had 
a long history of arthritis and joint pains in the knees and 
other joints, which had commenced a decade earlier.  The 
clinician also noted that the veteran had an episode of major 
gastrointestinal bleeding in January 2002 while on Celebrex.  
NSAIDs thereafter were stopped.  

A December 2003 VA medical report notes that the veteran had 
right knee pain for 30 years after an injury sustained during 
basic training.  This report also indicated that the veteran 
was allergic to aspirin and has gastritis with NSAIDs and 
Celebrex, therefore she controlled her knee pain only with 
Tylenol.  An MRI of the knee indicated that the veteran had a 
small area of osteochondral injury involving the lateral 
aspect of the medial femoral condyle suspicious for 
osteochondritis dissecans, as well as posterior horn of the 
lateral meniscus tear versus degeneration, and based on these 
data the physician diagnosed the veteran with right lateral 
meniscus tear with OCD of medial femoral condyle.  An 
examination of the right lower extremity revealed no erythema 
or swelling, and a February 2004 MRI of the knee revealed 
similar results.  

In her March 2004 statement the veteran recounted how she had 
injured her right knee during basic training.  She affirmed 
that she had received treatment of the right knee in service, 
and that medics at that time had informed her that she had 
torn ligaments in need of surgical repair.  Because she did 
not like the Army doctors, she refused the surgery.  At the 
time she authored this letter, the veteran stated that she 
was waiting to undergo right knee surgery.   

At her March 2008 Travel Board hearing the veteran reiterated 
her account of the knee injury in service.  Hearing 
Transcript at 3-4.  She also acknowledged that her service 
medical records reflected treatment on one occasion for the 
left knee, but she opined that the injury was actually to the 
right knee and that the medics had made an error in the note.  
Hearing Transcript at 6-7.  The veteran also testified that 
her "left knee is perfect," and that she first consulted 
with a doctor for her right knee in the 1980s.  Hearing 
Transcript at 6, 8.  Prior to that time, she had just treated 
herself with over-the-counter pain medications.  Hearing 
Transcript at 8.  The veteran's husband, who had known her 
for 7 to 8 years, indicated that during that time, she had 
knee problems.  Hearing Transcript at 14.      

As for her claim for service connection for a digestive 
disorder, at this time the veteran affirmed that she sought 
service connection for this disorder as secondary to the pain 
medications she took for her right knee disorder.  Hearing 
Transcript at 2.  She indicated that she had acid reflux.  
Hearing Transcript at 13.    

As reflected in a March 2008 letter from the veteran's life-
long friend, R.H., she indicated that the veteran "returned 
home [from the military] with knee problems that got worse as 
the years went by." 

In July 2008 the veteran underwent a VA examination of the 
knees; the examiner reviewed the claims file.  At this time, 
the veteran again reported that she sustained a right knee 
injury during basic training, and that she had experienced 
progressive pain since that time.  She indicated that she had 
a right knee arthroscopy in 2005 and had received steroid 
injections in the right knee for the past 10 to 12 years.  
The veteran currently used a brace and cane.  An X-ray of the 
right knee showed stable minimal degenerative change and 
suprapatellar joint effusion, and after performing a physical 
examination, the clinician diagnosed the veteran with right 
knee degenerative joint disease.  

Based on these data, the examiner also concluded that it was 
less likely as not (less than 50/50 probability) that the 
current right knee disorder was caused by or a result of the 
veteran's period of active service.  The physician reasoned 
that there was no evidence of a major right knee trauma 
during service, but only a brief period of a knee problem at 
that time, without any further problem thereafter.  The 
examiner also noted that the knee appeared to be stable due 
to no complaints during the separation examination, and no 
other evidence of chronic problems following service.  
Finally, the clinician stated that "this veteran is obese 
and her current age may play a role in the knee arthritis."               

In an August 2008 correspondence, the veteran indicated that 
she had no other evidence to submit.

b. Discussion
The Board determines that the evidence preponderates against 
the veteran's service connection claim for a right knee 
disorder.  The evidence of record certainly demonstrates that 
the veteran currently has been diagnosed with a right knee 
disorder, however, her service medical records are negative 
for any complaints of, treatment for or diagnosis of any such 
right knee disorder or injury; instead, they merely reflect 
one occasion during which she sought treatment for a left 
knee injury.  While the Board notes the veteran's contention 
that the examiner at that time erroneously characterized the 
injury as a problem with the left knee instead of the right 
knee, see Hearing Transcript at 6-7, even assuming (without 
deciding) that this was true, the veteran thereafter received 
no follow-up treatment for any knee injury, and she 
subsequently received a completely normal clinical evaluation 
of both lower extremities upon her 1971 service discharge.  
Also at discharge, she made no mention of right (or left) 
knee pain at that time.  Such silence in the service record 
for a right knee injury or continuity of pain in the knees 
weighs against the claim.

The record also reflects that the veteran did not receive a 
diagnosis of a right knee disorder for many decades post-
service, in the late 1990s.  Such a significant lapse in time 
between the claimed initial in-service injury and subsequent 
diagnosis preponderates against the claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Finally, the Board notes that only competent medical opinion 
of record that addresses the possible causal link between the 
veteran's current right knee disorder and her period of 
active service is negative for such a causal connection.  In 
the absence of a favorable medical opinion causally relating 
the two, service connection cannot be established.    

The Board acknowledges the veteran's contention about the 
etiology of her current right knee malady.  As a layperson, 
however, she is not competent to provide a medical opinion 
about causation.  Epps v. Brown, 9 Vet. App. 341, 344 (1996); 
Espititu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Thus, 
while the veteran is certainly competent to describe symptoms 
she experiences and has experienced in the past, without an 
indication in the record that she has had the relevant 
medical training, she is not competent to provide an opinion 
on whether an etiological relationship exists between her 
active service and her right knee disorder.  As a result, her 
own assertions are not probative to the critical issue in 
this case of whether the veteran's right knee disorder was 
caused or aggravated by her active service.         

Similarly, the Board recognizes R.H.'s recollection that the 
veteran had knee problems after service, which could weigh in 
favor of the claim.  However, as noted above, the fact that 
the veteran's service discharge examination was clinically 
normal for the knees and was negative of any complaints by 
the veteran of any knee pain, coupled with the fact that the 
first documented medical treatment and diagnosis of a right 
knee disorder occurred decades after service discharge 
outweighs any favorable inference the Board could have drawn 
from R.H.'s statement.     

The Board must also deny the veteran's service connection 
claim for a digestive disorder, as secondary to pain 
medication prescribed for her right knee disorder.  The 
veteran is currently not service connected for any 
disability, and therefore, service connection on a secondary 
basis cannot be established as a matter of law.  See 38 
C.F.R. § 3.310 (providing that "disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected") (emphasis 
added).  


ORDER

Service connection for a right knee disorder, diagnosed as 
right lateral meniscus tear with osteochondral of medial 
femoral condyle, is denied.

Service connection for a digestive disorder, claimed as 
secondary to pain medication prescribed for the right knee 
disorder, is denied.




____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


